Filed 5/11/22 In re Emiliano R. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


  In re EMILIANO R. et al.,                                    B314406
  Persons Coming Under the
  Juvenile Court Law.                                          (Los Angeles County
                                                               Super. Ct. No. DK22413)
  LOS ANGELES COUNTY
  DEPARTMENT OF CHILDREN
  AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

  GUADALUPE M.,

           Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Nichelle L. Blackwell, Juvenile Court Referee.
Conditionally affirmed with directions.
     Kate M. Chandler, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and William D. Thetford, Principal
Deputy County Counsel, for Plaintiff and Respondent.

                       INTRODUCTION

       Guadalupe M. appeals from the juvenile court’s orders
appointing legal guardians for one of her sons, Emiliano R., and
terminating Guadalupe’s parental rights to two of her other sons,
Cristobal R. and Luis M. Guadalupe argues the Los Angeles
County Department of Children and Family Services did not
comply with the requirements of the Indian Child Welfare Act
(25 U.S.C. § 1901 et seq.) (ICWA) and related California law
because the Department did not ask known relatives about
possible Indian ancestry. Therefore, she argues, the juvenile
court erred in ruling that ICWA did not apply.
       We conclude that, because the Department breached its
duty of inquiry under ICWA and Welfare and Institutions Code
section 224.2, subdivision (b),1 substantial evidence did not
support the court’s finding ICWA did not apply. Therefore, we
conditionally affirm the juvenile court’s orders and direct the
court to ensure the Department complies with section 224.2 and,
if necessary, the notice provisions under ICWA and related
California law.




1     Undesignated statutory references are to the Welfare and
Institutions Code.




                                2
      FACTUAL AND PROCEDURAL BACKGROUND

       A.    The Dependency Proceedings
       Guadalupe is the mother of 11-year-old Emiliano, eight-
year-old Luis, and six-year-old Cristobal.2 In April 2017 the
Department filed a petition under section 300 alleging that
Guadalupe hit Emiliano’s hands with a belt and that Guadalupe
was under the influence of alcohol while the children were in her
care. The Department also alleged Guadalupe and Luis R., the
presumed father of Emiliano and Luis, had a history of physical
altercations, including several occasions where Luis R. pushed
Guadalupe in the presence of one of the children.
       The juvenile court removed the children from Guadalupe,
sustained an amended petition, and declared Emiliano, Luis, and
Cristobal dependent children of the court. The Department later
filed a subsequent petition under section 342 alleging the
children also came under the jurisdiction of the juvenile court
because Guadalupe was using amphetamine and
methamphetamine, which put the children at serious risk of
physical harm. The juvenile court sustained an amended version
of the section 342 petition.
       At the six-month review hearing the court found
Guadalupe had made substantial progress toward alleviating or
mitigating the causes necessitating the court’s jurisdiction. The
court also ordered the Department to return the children to
Guadalupe and to provide Guadalupe with family maintenance
services. Six months later, however, the Department filed a
petition under section 387 asking the court to remove the


2      Guadalupe has three other children; they are not relevant
to this appeal.




                                3
children from Guadalupe because she recently “had a diluted
toxicology screen”; had an elevated blood alcohol content while
the children were in her care; and, in violation of the court’s
orders, had allowed Luis R. to care for the children. The court
again removed the children from Guadalupe and subsequently
sustained the section 387 petition.
       The court continued the hearing to select a permanent plan
for Emiliano, Luis, and Cristobal several times. During this time
Emiliano lived with two caregivers, Mr. and Mrs. A., while Luis
and Cristobal lived together with different caregivers. At the
hearing the court found Emiliano was not likely to be adopted
and selected legal guardianship as the permanent plan for him.
The court appointed Mr. and Mrs. A. as Emiliano’s guardians and
terminated jurisdiction. The court found Luis and Cristobal were
likely to be adopted, designated their caregivers as the
prospective adoptive parents, and terminated Guadalupe’s
parental rights to the two boys.3

      B.    Inquiry Under ICWA and Related California Law
      A social worker for the Department interviewed both
Guadalupe and Luis R. after the initial referral. Both stated they
had no known Indian ancestry. At the detention hearing
Guadalupe and Luis R. each completed a Judicial Council form
ICWA-020, Parental Notification of Indian Status. Each checked
the box next to the statement, “I have no Indian ancestry as far
as I know.” The court asked Guadalupe and Luis R. at the
hearing whether they had any known Indian ancestry, and both
responded they did not. The court found: “[T]his case is not an
Indian Child Welfare Act [case], as the children are not Indian


3    The court also terminated Luis R.’s parental rights to Luis
and Cristobal. Luis R. is not a party to this appeal.




                                4
children, and therefore this court has no reason to know or
determine that notices should be sent out.” There is no indication
in the record the court ever inquired again about possible Indian
ancestry.
       A social worker for the Department went to Guadalupe’s
home and spoke with a man whom one of Guadalupe’s children
identified as the child’s “uncle.” Several months later a social
worker spoke with a man named Enrique M., whom the social
worker referred to as the children’s “maternal uncle.”4 There is
no indication in the record the Department ever asked Enrique
about the children’s possible Indian ancestry.
       When a social worker subsequently asked Guadalupe
whether she had any relatives who could monitor her visits with
the children, Guadalupe suggested her father (i.e., the maternal
grandfather) and said her mother (the maternal grandmother)
could not be a monitor because she did not have a car. The
Department filed a Relative Information Sheet that listed each of
the maternal grandparents and provided telephone numbers for
both. There is no indication in the record the Department
attempted to contact either grandparent about possible Indian
ancestry or anything else.
       Although the record does not reveal Mr. A.’s biological
relationship (if any) to Emiliano, both Mr. A. and a social worker
for the Department signed State of California—Health and
Human Services Agency form SOC 309, Agency-Relative
Guardianship Disclosure. The form stated that it is intended for
“relative caregivers” and that it “must be completed prior to a
relative becoming a legal guardian.” There is no indication in the


4     Enrique and Guadalupe share the same last name. It is
not clear whether Enrique was the same uncle the social worker
spoke with previously.




                                5
record the Department ever asked Mr. A. about the children’s
possible Indian ancestry.

                         DISCUSSION

      Guadalupe appeals from the juvenile court’s order
appointing legal guardians for Emiliano and the order
terminating her parental rights to Luis and Cristobal.
Guadalupe contends that the Department did not conduct an
adequate inquiry into the children’s possible Indian ancestry and
that the juvenile court failed to ensure the Department fulfilled
its duties of inquiry under ICWA and related California law. We
agree with both contentions.

       A.    Applicable Law
       “Congress enacted ICWA in 1978 in response to ‘rising
concern in the mid-1970’s over the consequences to Indian
children, Indian families, and Indian tribes of abusive child
welfare practices that resulted in the separation of large numbers
of Indian children from their families and tribes through
adoption or foster care placement, usually in non-Indian homes.’”
(In re Isaiah W. (2016) 1 Cal.5th 1, 7; see In re J.C. (2022)
77 Cal.App.5th 70, 76; In re T.G. (2020) 58 Cal.App.5th 275, 287.)
ICWA provides: “‘In any involuntary proceeding in a State court,
where the court knows or has reason to know that an Indian
child is involved, the party seeking the foster care placement of,
or termination of parental rights to, an Indian child shall notify
the parent or Indian custodian and the Indian child’s tribe, by
registered mail with return receipt requested, of the pending
proceedings and of their right of intervention.’ [Citation.] This
notice requirement, which is also codified in California law
[citation], enables a tribe to determine whether the child is an




                                6
Indian child and, if so, whether to intervene in or exercise
jurisdiction over the proceeding.” (In re Isaiah W., at p. 5; see
25 U.S.C. § 1912(a); § 224.3, subd. (a); In re J.C., at p. 76; In re
H.V. (2022) 75 Cal.App.5th 433, 436.)5 “‘ICWA reflects a
congressional determination to protect Indian children and to
promote the stability and security of Indian tribes and families by
establishing minimum federal standards a state court must
follow before removing an Indian child from his or her family.’”
(In re J.C., at p. 77; see 25 U.S.C. § 1902; In re T.G., at p. 287.)
       “‘“‘Federal regulations implementing ICWA . . . require that
state courts “ask each participant in an emergency or voluntary
or involuntary child-custody proceeding whether the participant
knows or has reason to know that the child is an Indian child.”
[Citation.] The court must also “instruct the parties to inform the
court if they subsequently receive information that provides
reason to know the child is an Indian child.”’”’” (In re J.C., supra,
77 Cal.App.5th at p. 77; see 25 C.F.R. § 23.107(a) (2021).)
California law “‘more broadly imposes on social services agencies
and juvenile courts (but not parents) an “affirmative and
continuing duty to inquire” whether a child in the dependency
proceeding “is or may be an Indian child.”’” (In re J.C., at p. 77;
see § 224.2, subd. (a); In re Benjamin M. (2021) 70 Cal.App.5th
735, 741-742.)
       “Section 224.2 ‘“‘creates three distinct duties regarding
ICWA in dependency proceedings.’”’” (In re J.C., supra,
77 Cal.App.5th at p. 77; see In re H.V., supra, 75 Cal.App.5th at


5      “‘Indian child’ means any unmarried person who is under
age eighteen and is either (a) a member of an Indian tribe or
(b) is eligible for membership in an Indian tribe and is the
biological child of a member of an Indian tribe.” (25 U.S.C.
§ 1903(4); see § 224.1, subds. (a), (b).)




                                 7
p. 437; In re Charles W. (2021) 66 Cal.App.5th 483, 489.) “First,
section 224.2, subdivision (b), requires the child protective agency
to ask ‘the child, parents, legal guardian, Indian custodian,
extended family members, others who have an interest in the
child, and the party reporting child abuse or neglect, whether the
child is, or may be, an Indian child and where the child, the
parents, or Indian custodian is domiciled.’” (In re J.C., at p. 77;
see In re H.V., at p. 437; Cal. Rules of Court, rule 5.481(a)(1).)
“Second, if the court or child protective agency ‘has reason to
believe that an Indian child is involved in a proceeding, but does
not have sufficient information to determine that there is reason
to know that the child is an Indian child,’ the court and the
Department ‘shall make further inquiry regarding the possible
Indian status of the child, and shall make that inquiry as soon as
practicable.’” (In re J.C., at p. 78; see § 224.2, subd. (e); In re
H.V., at p. 437; Cal. Rules of Court, rule 5.481(a)(4).) “Third, if
the further inquiry ‘“results in a reason to know the child is an
Indian child, then the formal notice requirements of section 224.3
apply.”’” (In re J.C., at p. 78; see 25 U.S.C. § 1912(a); § 224.3,
subd. (a); In re H.V., at p. 437.)
       “‘“‘The juvenile court must determine whether proper notice
was given under ICWA and whether ICWA applies to the
proceedings.’” [Citation.] “If the court makes a finding that
proper and adequate further inquiry and due diligence as
required in [section 224.2] have been conducted and there is no
reason to know whether the child is an Indian child, the court
may make a finding that [ICWA] does not apply to the
proceedings, subject to reversal based on sufficiency of the
evidence.”’” (In re J.C., supra, 77 Cal.App.5th at p. 78; see
§ 224.2, subd. (i)(2); In re D.S. (2020) 46 Cal.App.5th 1041, 1050;
Cal. Rules of Court, rule 5.481(b)(3).) But “the court may not find




                                 8
that ICWA does not apply when the absence of evidence that a
child is an Indian child results from a [child protective agency]
inquiry that is not proper, adequate, or demonstrative of due
diligence.” (In re Josiah T. (2021) 71 Cal.App.5th 388, 408; see
In re L.S. (2014) 230 Cal.App.4th 1183, 1198.)

      B.     The Department Failed To Conduct an Adequate
             Inquiry into the Children’s Possible Indian Ancestry,
             and the Court Failed To Ensure the Department
             Complied with ICWA and California Law
       Guadalupe argues the Department failed to conduct an
adequate inquiry into whether Emiliano, Luis, and Cristobal may
be Indian children. The Department essentially concedes the
point, and for good reason. The Department did not ask known
extended family members whether the children had possible
Indian ancestry. Most significantly, the Department made no
effort to contact or interview Guadalupe’s parents (the children’s
maternal grandparents), despite having their contact
information. (See 25 U.S.C. § 1903(2) [“‘extended family
member’” includes the child’s “grandparent”]; § 224.1, subd. (c)
[“‘extended family member’” is “defined as provided in
Section 1903 of the federal Indian Child Welfare Act”]; In re Y.W.
(2021) 70 Cal.App.5th 542, 553, fn. 10 [grandparent is an
extended family member under ICWA].) The agency’s failure to
do so was a clear violation of section 224.2, subdivision (b). (See
In re J.C., supra, 77 Cal.App.5th at p. 79 [child protective
agency’s failure to ask the child’s paternal grandmother about
possible Indian ancestry violated section 224.3, subdivision (b)];
In re Y.W., at pp. 552-553 [child protective agency’s failure to
follow a lead to locate and interview the mother’s biological
parents violated section 224.2, subdivision (b)].)




                                 9
       The Department also violated section 224.2, subdivision (b),
by failing to ask Enrique M., a maternal uncle whom a social
worker interviewed, about the children’s possible Indian
ancestry. (See 25 U.S.C. § 1903(2) [“‘extended family member’”
includes the child’s adult “aunt or uncle”]; In re Darian R. (2022)
75 Cal.App.5th 502, 508 [child protective agency violated
section 224.2 by failing to interview a maternal aunt about
possible Indian ancestry]; In re N.G. (2018) 27 Cal.App.5th 474,
482 [child protective agency breached its duty of inquiry by
failing to ask a maternal uncle about possible Indian ancestry].)
Finally, the Department did not ask Mr. or Mrs. A., who
identified themselves as Emiliano’s relatives, about possible
Indian ancestry; at the very least the Department should have
asked how they were related to Guadalupe and her children.
(See In re Antonio R. (2022) 76 Cal.App.5th 421, 431
[section 224.2, subdivision (b), requires the child protective
agency to interview extended family members]; In re S.R. (2021)
64 Cal.App.5th 303, 314 [section 224.2 “obligates the court and
child protective agencies to ask all relevant involved
individuals . . . ‘whether the child is, or may be, an Indian child’”];
In re Benjamin M., supra, 70 Cal.App.5th at p. 742 [failing to ask
the father’s known relatives about possible Indian ancestry
violated ICWA requirements under state law].) Rather than
conduct a meaningful inquiry, the Department appears to have
unquestionably accepted Guadalupe’s initial statement she had
no known Indian ancestry. The law requires the Department to
do more than that. (See § 224.2, subd. (a) [the court and the child
protective agency “have an affirmative and continuing duty to
inquire whether a child for whom a petition under Section 300 . . .
has been filed, is or may be an Indian child”]; In re J.C., supra,




                                  10
77 Cal.App.5th at p. 77 [“Although commonly referred to as the
‘initial duty of inquiry,’ it ‘begins with the initial contact’ (§ 224.2,
subd. (a)) and continues throughout the dependency
proceedings.”].)
       Guadalupe also argues, and we agree, the juvenile court
breached its duty to ensure the Department adequately
investigated whether Emiliano, Luis, and Cristobal may be
Indian children. (See § 224.2, subd. (a).) There is no indication
in the record that, after the detention hearing, the juvenile court
made any inquiry into whether the Department complied with its
duties of inquiry under ICWA and California law. (See In re J.C.,
supra, 77 Cal.App.5th at p. 79 [juvenile court “did not satisfy its
duty to ensure the Department adequately investigated whether
[the child] may be an Indian child” where there was “no
indication in the record that, after the detention hearing, the
juvenile court gave ICWA another thought”].) And the court
easily could have done more. For example, the Department filed
the Relative Information Sheet identifying the contact
information for Guadalupe’s parents, as well as several status
reports indicating social workers had spoken with Enrique M.
The court could have asked the Department whether the social
workers had asked Guadalupe’s known relatives about possible
Indian ancestry. (See In re Y.W., supra, 70 Cal.App.5th at p. 555
[“juvenile court failed to ensure the [child protective agency]
adequately investigated the children’s possible Indian ancestry”
where the court did not follow up on the agency’s efforts to locate
the mother’s biological parents]; In re N.G., supra, 27 Cal.App.5th
at p. 482 [juvenile court had a duty to ensure the child protective
agency made the relevant inquiries, including asking the




                                   11
maternal uncle whether the child “may have maternal Indian
ancestry”].)

      C.     The Department’s and the Juvenile Court’s Violations
             of ICWA and California Law Were Not Harmless
       The Department’s primary argument is that Guadalupe
has not shown the Department’s failure “to inquire of
[Guadalupe’s] family members regarding Indian ancestry was
prejudicial.” According to the Department, because Guadalupe
“denied” Indian ancestry,6 “inquiry of the maternal relatives . . .
was not ‘likely to bear meaningfully upon whether the child is an
Indian child.’”
       We have repeatedly rejected nearly identical arguments by
the Department. (See, e.g., In re J.C., supra., 77 Cal.App.5th at
p. 80; In re Antonio R., supra, 76 Cal.App.5th at p. 433; In re
Y.W., supra, 70 Cal.App.5th at p. 556.) As we have explained,
where the Department fails to discharge its duty of inquiry under
ICWA and related California law, “the error is in most
circumstances . . . prejudicial and reversible.” (In re Antonio R.,
at p. 435; see In re N.G., supra, 27 Cal.App.5th at p. 484 [“In the
absence of an appellate record affirmatively showing the court’s
and the agency’s efforts to comply with ICWA’s inquiry and
notice requirements, . . . as a general rule, we will find the
appellant’s claims of ICWA error prejudicial and reversible.”].)
“Speculation as to whether extended family members might have
information likely to bear meaningfully on whether the child is
an Indian child has no place in the analysis of prejudicial error

6     Which isn’t really accurate. Guadalupe stated she had no
known Indian ancestry; she did not deny she had Indian
ancestry.




                                12
where there is an inadequate initial inquiry.” (In re Antonio R.,
at p. 435; see In re Christopher L. (2022) ___ Cal.5th ___, ___
[2022 WL 1210274, p. 9] [“appellate courts should be wary of
finding harmless error ‘[w]hen a counterfactual inquiry appears
too difficult to responsibly undertake, or a counterfactual
conclusion relies on inferences that really amount to guesswork,’”
quoting In re J.P. (2017) 15 Cal.App.5th 789, 804 (conc. opn. of
Baker, J.)].) Where, as here, the child protective agency’s “failure
to conduct an adequate inquiry makes it impossible for the
parent to show prejudice, we must remand for a proper inquiry.”
(In re J.C., at p. 80.)
       As it has previously, the Department relies on the court’s
statement in In re Benjamin M., supra, 70 Cal.App.5th 735 that
“a court must reverse where the record demonstrates that the
agency has not only failed in its duty of initial inquiry, but where
the record indicates that there was readily obtainable
information that was likely to bear meaningfully upon whether
the child is an Indian child.” (Id. at p. 744.) The Department,
however, misapplies the holding in Benjamin M. to the facts here.
As the court in Benjamin M. explained, the question is whether
the readily obtainable information is likely to bear meaningfully
on the inquiry whether a child is an Indian child, not whether the
information is likely to show the child is an Indian child. (In re
Benjamin M., supra, 70 Cal.App.5th at p. 744; see In re J.C.,
supra., 77 Cal.App.5th at p. 80.) The court in Benjamin M.
acknowledged “[t]here are cases where . . . it was obvious that
additional information would not have been meaningful to the
inquiry. This might occur where the evidence already uncovered
in the initial inquiry was sufficient for a reliable determination.”
(In re Benjamin M., at p. 743.)




                                13
       The Department’s inquiry here was not “‘sufficient for a
reliable determination.’” The only evidence the Department
obtained were statements by Guadalupe and Luis R. at detention
that they had no known Indian ancestry. A parent’s denial of
known Indian ancestry, absent confirmation from other extended
family members or additional efforts by the Department to
inquire about possible Indian ancestry, is not sufficient for the
court to make a reliable determination. (See In re J.C., supra,
77 Cal.App.5th at p. 81 [“the extensive inquiry requirements
under section 224.2 presume that a parent’s declaration on the
ICWA-020 form . . . is not enough and that the child protective
agency must do more than look at the form”]; In re Y.W., supra,
70 Cal.App.5th at p. 554 [“parents may not know their possible
relationship with or connection to an Indian tribe”]; In re S.R.,
supra, 64 Cal.App.5th at p. 314 [“tribal affiliations and . . .
connections are easily lost,” and parents may have “no idea of
their family’s connection to” a tribe, even when there is one]; In re
Breanna S. (2017) 8 Cal.App.5th 636, 650 [“‘parents may be
unsure or unknowledgeable of their own status as a member of a
tribe’”], disapproved on another ground in In re Caden C. (2021)
11 Cal.5th 614, 637, fn. 6.) Had the Department asked
Guadalupe’s parents and Enrique about possible Indian ancestry,
they may have stated something different than Guadalupe. Or
they may have confirmed the children indeed had no known
ancestry. Either way, an interview with those family members
would have borne meaningfully on the inquiry. (See In re
Antonio R., supra, 76 Cal.App.5th at p. 435 [“In most
circumstances, the information in the possession of extended
relatives is likely to be meaningful in determining whether the




                                 14
child is an Indian child—regardless of whether the information
ultimately shows the child is or is not an Indian child.”].)7
       The Department invites us to reconsider our opinion in
Antonio R. (and by implication J.C.).8 The Department argues we
should instead follow In re A.C. (2021) 65 Cal.App.5th 1060,
where the court stated: “‘Where the record below fails to
demonstrate and the parents have made no offer of proof or other
affirmative assertion of Indian heritage [sic] on appeal, a
miscarriage of justice has not been established and reversal is not
required.’” (Id. at p. 1069.)
       We respectfully decline the Department’s invitation. As we
explained in In re J.C., requiring a parent to come forward with
information a child protective agency is under a statutory duty to
obtain would “allow[ ] the harmless error exception to swallow
the rules governing the duty to inquire.” (In re J.C., supra,
77 Cal.App.5th at p. 81.) “By failing to conduct an adequate
inquiry, the Department virtually guarantees that the
(incomplete) information it obtains will support a finding ICWA
does not apply and that the juvenile court’s error in failing to

7      In re Benjamin M. actually supports the conclusion the
Department’s failure to inquire here was not harmless. The court
in In re Benjamin M. held the child protective agency’s failure to
interview the father’s relatives was not harmless because “the
information those relatives could have given would likely have
shed meaningful light on whether there is reason to believe [the
child] is an Indian child.” (In re Benjamin M., supra,
70 Cal.App.5th at p. 744.) Similarly, any information from
Guadalupe’s parents and Enrique would have shed meaningful
light on the children’s possible Indian ancestry.

8     The Department filed its Respondent’s Brief before we
issued our opinion in In re J.C., supra, 77 Cal.App.5th 70.




                                15
require the Department to comply with the law is harmless.” (Id.
at p. 80.) “‘It is unreasonable to require a parent to make an
affirmative representation of Indian ancestry where the
Department’s failure to conduct an adequate inquiry deprived the
parent of the very knowledge needed to make such a claim.’”
(In re Antonio R., supra, 76 Cal.App.5th at p. 433; see In re Y.W.,
supra, 70 Cal.App.5th at p. 556.)9

                         DISPOSITION

      The juvenile court’s orders are conditionally affirmed. The
juvenile court is directed to ensure the Department fully complies
with the inquiry and, if necessary, notice provisions of ICWA and
related California law, including interviewing Guadalupe’s
parents and Enrique M. to inquire about possible Indian
ancestry, and any other extended family members the
Department and court identify.



                                     SEGAL, J.
We concur:




      PERLUSS, P. J.                 FEUER, J.

9     The Department’s reliance on In re A.C., supra,
65 Cal.App.5th 1060, In re S.S. (2022) 75 Cal.App.5th 575, and
In re Darian R., supra, 75 Cal.App.5th 502, in support of its
harmless error argument, is misplaced. (See In re J.C., supra,
77 Cal.App.5th at p. 83; In re Antonio R., supra, 76 Cal.App.5th
at pp. 433-434.)




                                16